In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00002-CR


                         JOSE MANUEL RAMOS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 64th District Court
                                   Hale County, Texas
          Trial Court No. A19183-1207, Honorable Robert W. Kinkaid Jr., Presiding

                                    August 23, 2013

                            ON MOTION TO DISMISS
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      Pending before the court is the motion of appellant Jose Manuel Ramos to

dismiss his appeal. Appellant and his attorney have both signed the motion. Tex. R.

App. P. 42.2(a). No decision of this court having been delivered to date, we grant the

motion. Accordingly, the appeal is dismissed.         No motion for rehearing will be

entertained and our mandate will issue forthwith.


                                                        James T. Campbell
                                                            Justice
Do not publish.